Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-16 have been examined. Claims 1, 15 have been amended. Claim 16 has been added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (US. 20030120173A1). 

With respect to claim 1, Saini teaches a method for diagnosing, treating, and tracking women's hormonal health, comprising: 
(‘173; Para 0030: By disclosure, Saini describes the client device including an input means  for inputting personal data or request to be sent to the system. The personal data include profile data and menstrual data as illustrated in Para 0033);  
receiving the cycle inputs in a processor and storing the cycle inputs in a memory in electrical communication with the processor as historical data (‘173; Para 0030: The Program server 204 performs data processing, according to programs stored therein, on various data or information stored in the database server 202 based on personal data inputted by users, and provides information (hereinafter referred to as “personalized information”) which will be delivered to users. The personal data include profile data and menstrual data as illustrated in Para 0033); 
calculating an initial timing and duration of at least three phases of the user’s menstrual cycle using the cycle inputs (‘173; Para 0051: Saini disclose the menstrual cycle data which are inputted by a user include the first date of the menstruation phase MSF(n) in the current menstrual cycle CY(n), the first date of the menstruation phase MSF(n) in the previous menstrual cycle CY(n−1), and the average duration AM for the menstruation phase. Based on the menstrual data, the system identifies her days and dates in the current and future menstrual cycles by the following data processing (or calculation). The resultant data or information includes days and dates of the menstrual cycles, days and dates of each phase in the menstrual cycles, and other significant days or dates in the menstrual cycles); 
(‘173; Para 0030-0031); 
receiving current symptom inputs from the user via the input device, the symptom inputs being transmitted to the processor and stored in the memory (‘173; Para 0049: Saini further discloses the pre-menstruation is the phase after the post-ovulation phase and before the menstruation. Women tends to experience PMS, construed as symptom inputs from the user. This phase is generally between Day 22 to Day 28 in the 28 days' menstrual cycle; Para 0050: a woman is currently in the n-th menstrual cycle CY(n), the menstrual cycle data which are inputted by a user include the first date of the menstruation phase MSF(n) in the current menstrual cycle); 
recalculating an updated timing, with the processor, of the at least 3 phases of the user's cycle based on the current symptom inputs and historical data (‘173; Para 0051: Saini disclose the menstrual cycle data which are inputted by a user include the first date of the menstruation phase MSF(n) in the current menstrual cycle CY(n), the first date of the menstruation phase MSF(n) in the previous menstrual cycle CY(n−1), and the average duration AM for the menstruation phase. Based on the menstrual data, the system identifies her days and dates in the current and future menstrual cycles by the following data processing (or calculation). The resultant data or information includes days and dates of the menstrual cycles, days and dates of each phase in the menstrual cycles); 
generating, with the processor, a treatment plan to remedy conditions associated with the current symptom inputs, the treatment plan being based on the updated timing (‘173; Paras 0064: by disclosure, Saini discloses the personalized advice which is preliminary prepared and stored in the storage means tries to inform a woman of the physical condition where she is currently in, and/or provide advice for dealing with any rising issues. For example, if a woman is identified to be in the menstruation phase, she is advised having an aroma therapy treatment to relax herself. The Examiner interprets advised having an aroma therapy treatment construed as the treatment plan based on the updated timing.; Para 0065: Vitamin B6 to cope up with vitamin deficiencies associated with PMS symptoms.); and 
displaying the updated timing of the at least three phases of the user's cycle and the treatment plan to the user on the graphical user interface (‘173; Para 0030-0031).
Saini does not disclose completely a treatment plan. However, Saini disclose the user to take Vitamin B6 to cope up with vitamin deficiencies associated with PMS symptoms. And thus, taking vitamin V6 cope up with vitamin deficiencies as treatment plan for PMS symptoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make use a system of Saini in order to provide the recalculation of the phases in the menstrual cycle characterized by levels of the female hormones and the effects on the body and mind of the user.

Claim 11 is rejected as the same reason with claim 1. 

With respect to claim 2, Saini teaches the method of claim 1, wherein the treatment plan comprises a nutritional treatment plan having specific foods corresponding to the symptom inputs and calculated to provide remedy therefrom (‘173; Para 0065: if a woman is in the menstruation phase, she is advised to take iron supplements to make up for the loss of blood through menstruation). 

With respect to claim 3, Saini teaches the method of claim 2, wherein the symptom inputs comprise medical, emotional, or hormonal conditions identifiable by the user (‘173; Para 0041: These phases in the menstrual cycle are characterized by the levels of the female hormones; Para 0063: The mental information includes emotional information, information, metaphysical information, and spiritual information). 

With respect to claim 4, Saini teaches the method of claim 3, wherein the nutritional treatment plan is generated by accessing a database of nutritional elements and selecting a nutritional item that is known to remedy a specific user symptom and that is not in conflict with the historical data (‘173; Para 0065). 

With respect to claim 5, Saini teaches the method of claim 4, wherein conflict with historical data comprises a nutritional item that was previously recommended to the user and resulted in either sub-optimal symptom remedy results or other negative result to the user (‘173; Para 0065).  

Claim 13 is rejected as the same reason with claim 5. 

With respect to claim 7, Saini teaches the method of claim 1, wherein the symptom inputs are entered multiple times a day and are stored in the memory as historical data (‘173; Para 0034). 

With respect to claim 8, Saini teaches the method of claim 7, wherein every time system inputs are received the method recalculates the at least 3 phases of the user’s cycle based on the symptom inputs and historical data and generates a corresponding updated treatment plan (‘173; Para 0061).. 

With respect to claim 9, Saini teaches the method of claim 2, wherein the treatment plan comprises a physical activity plan (‘173; Para 0061). 

With respect to claim 10, Saini teaches the method of claim 1, further comprising determining if a menstrual phase portion of the menstrual cycle is within an expected normal range (‘173; Para 0033-0034) and assigning modified start and end dates for each of the at least three phases when the cycle is outside the expected normal range (‘173; Para 0034). 


With respect to claim 12, Saini teaches the non-transitory computer readable medium of claim 12, wherein the nutritional treatment plan is generated by accessing a database of nutritional elements and selecting a nutritional item that is known to remedy a specific user symptom and that is not in conflict with the historical data (‘173; Para 0049). 

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (US. 20030120173A1) in view of Shiraishi et al. (US.20050010128A1) hereinafter Shiraishi)

With respect to claim 6, Saini does not teach, according to the method of claim 1, wherein calculating an initial timing and duration of at least three phases of the user's menstrual cycle comprises: 
a)    cycle length minus period length divided by two represents a number of days between periods (X); 
b)    follicular phase is calculated to follow a menstrual phase with a duration of X/2 days; 
c)    ovulation phase is calculated to follow follicular phase and will have a duration of X/2 days; 
d)    luteal phase is calculated to follow ovular phase with a duration of X; and 
e)    using a cycle length of (Z) and a period length inputted by the user (Y), calculating X as (Z - Y) / 2, 
wherein during the follicular phase the calculation rounds 0.5 and above up to the nearest whole number (F), in the ovulation phase the calculation rounds 0.5 and below down to the nearest whole number, and the luteal phase the calculation uses the cycle length minus the period length minus the follicular phase calculated length (F) minus the ovulation phase calculated length (O). 
However, Shiraishi discloses the aforementioned features (‘128; Figs. 5-7 and Paras 0040-0044 illustrate the calculation/recalculation of the user’s menstrual cycle and follicular, ovulation and luteal phases). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Saini with the technique of 

Claim 14 is rejected as the same reason with claim 6. 

Claim(s) 15-16 is/are rejected Claim(s) 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (US. 20030120173A1) in view of Shiraishi et al. (US.20050010128A1) hereinafter Shiraishi) and further in view of Karchmer et al. (US. 20160140314A1). 

With respect to claim 15, Saini teaches a method for monitoring and treating women's hormonal health, comprising: 
receiving initial cycle inputs from a user representing hormonal information related to a menstrual cycle and storing the inputs in a memory as historical data (‘173; Para 0030: By disclosure, Saini describes the client device including an input means  for inputting personal data or request to be sent to the system. The personal data include profile data and menstrual data as illustrated in Para 0033. The Program server 204 performs data processing, according to programs stored therein, on various data or information stored in the database server 202 based on personal data inputted by users, and provides information (hereinafter referred to as “personalized information”) which will be delivered to users. The personal data include profile data and menstrual data as illustrated in Para 0033);  
(‘173; Para 0051: Saini disclose the menstrual cycle data which are inputted by a user include the first date of the menstruation phase MSF(n) in the current menstrual cycle CY(n), the first date of the menstruation phase MSF(n) in the previous menstrual cycle CY(n−1), and the average duration AM for the menstruation phase. Based on the menstrual data, the system identifies her days and dates in the current and future menstrual cycles by the following data processing (or calculation). The resultant data or information includes days and dates of the menstrual cycles, days and dates of each phase in the menstrual cycles, and other significant days or dates in the menstrual cycles)
Saini teaches an initial timing and duration of the at least 3 phases of the user’s menstrual cycle, but does not explicitly teach a follicular phase, ovulation phase and a luteal phase.  
However, Shiraishi teaches of a follicular phase, an ovulation phase, and a luteal phase of the user’s menstrual cycle using the initial cycle inputs (‘128; Para 0041: the ovulation cycle calculating unit 114 determines the phase which the user is currently in, i.e., the menstrual, follicular, ovulation, or luteal phase. The unit 114 gives the determination result on a timescale measured in days. Also, FG. 1 illustrates a follicular phase, an ovulation phase, and a luteal phase of the user’s menstrual cycle)
displaying the calculated initial tinning and duration of the follicular, ovulation, and luteal phases a graphical user interface (‘128; Para 0040: displaying on the user identification screen, the ovulation cycle calculating unit 114 calculates the user's ovulation cycle on the basis of the fluctuations in the urinary hormone concentrations and in the urine temperature accumulated in the individual measurement data 400. Moreover, in accordance with the calculated ovulation cycle, the ovulation cycle calculating unit 114 determines the phase which the user is currently in); 
receiving current symptom inputs from the user representing medical, emotional, or hormonal symptoms related to the user's menstrual cycle, and the symptom inputs being transmitted to the processor and stored in the memory (‘128; Para 0041: the ovulation cycle calculating unit detects hormone imbalance with reference to the table stored in the memory unit 117 and directs the liquid crystal display to display, such as message suggesting for the user to see her physician or gynecologist if the user has an unpleasant symptom. ) 
recalculating an updated timing of the follicular, ovulation, and luteal phases of the user’s cycle based on the current symptom inputs and historical data (‘128; Para 0043: the ovulation cycle predicting unit  finds the ovulation cycle pattern of the user using the past data accumulated in the measurement data and predicts the user's ovulation cycle from the current day onward. The ovulation cycle predicting unit predicts the user's next ovulation cycle, according to the fact that the high temperature period after ovulation lasts approximately 14 days for most women and the average length that is obtained from the past data for each phase, a period from the onset of menstruation to the LH surge, and the like. FIGs. 6 & 7 illustrate on the display the recalculation of the follicular, ovulation, and luteal phases of the user’s cycle based on the symptom inputs);  and 
(‘128; FIGs 6 & 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system and method for providing information based on menstrual data of Saini with the technique of ovulation cycle monitor system of Shiraishi in order to provide the recalculation of the follicular, ovulation and luteal phases
Saini/ Shiraishi does not, but Barton-Sweeney teaches 
Generating the treatment plan to remedy conditions associated with the current symptom inputs, the treatment plan including nutritional and physical activity recommendations comprising a therapeutic protocol based on the updated timing corresponding to the current symptom inputs and calculated to provide remedy therefrom (‘314; Abstract: maximizing the user's fertility potential by providing a software program that combines identifying the underlying causes of infertility and using best practices as described by current medical literature for fertility changes along with herbal recommendations to provide personalized wellness recommendations such as  intaking of iron food, regular moderate exercise as illustrated in Fig. 12A, that give the individual user the power to improve their natural fertility; Para 0087: based on Program Input, the Conceivable Software Program having the ability to make a customized wellness program that includes sleep, hydration, and nutrition specifically designed according to the users underlying causes or issues around their infertility) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system and method for providing 

With respect to claim 16, the combined art teaches the method of claim 15, Karchmer discloses wherein: the therapeutic protocol includes at least one of a specific food, an exercise, or a nutritional supplement (‘314; Fig. 12A: regular exercise, eating iron foods, etc…).

Response to Arguments 
 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In the Remark filed , the Applicant argued that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686